DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of specie I, reading on figure 1, claims 1-10, in the reply filed on November 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.
Drawings
The drawings are objected to because:
(a) the figures are improperly cross hatched. All of the parts shown in section, and only those parts, must be cross-hatched. The cross-hatching patterns should be selected from those shown in the MPEP based on the material of the part (drawing symbol as shown in MPEP § 608.02 (IX). See also 37 CFR 1.84(h) (3) and MPEP § 608.02.
(b) the upper portion shown in figure 1, as well as, in figure 2, should have continuous line to show the bore (s) in the body 190, connecting all three portions of the body 190.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  Reference numeral “192” may be removed from the claim (second last line of the claim).  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crofoot (US 5,664,964) in view of Jones (US 6,338,653), Takagi (US 10,237,971), Wong (2004/0231884).
Regarding claim 1, Crofoot, figure 2, discloses a soldering aid for connecting a cable to a printed circuit board, the soldering aid comprising: an electrically insulating body (molded body 15) having a first recess (recess on the right of the figure, from where cable 12 is inserted), a second recess (opening on the top, not labeled in the figure), and a third recess (see explanation below, with respect to Takagi, and Wong); and an electrically conductive contact structure (conductive structure forming element 21) coupled to the body, the contact structure being partially embedded in the body so as to be connected to a cable core of the cable inside the body(see figure, also see explanation with respect to Jones) and partially protruding from the body so as to be connected to a terminal of the printed circuit board (see figure, column 6, line 59- to column 7, line 12, protruding towards the bottom of the figure. Additionally, Jones, figure 5, discloses cable 200, stripped at the end, inserted in an insulating body in a recess, connecting a contact structure 24, with other end connected to a terminal of a circuit board 300), wherein: the first recess is conically tapered to receive an end portion of the cable and has a first section for a non-stripped portion of the cable end portion and a second section for a stripped portion of the cable end portion (obvious as shown in figure, first part is for the cable with insulator 1), and the second is for stripped cable 13, see also, explanation with Jones above), the stripped portion of the cable end portion including the cable core, and the contact structure adjoining the second section (see figure); the second recess is spatially offset from the first recess (see figure), an end of the second recess adjoining the second section of the first recess so as to enable optical verification of formation of a connection between the cable core and the contact structure (Crofoot discloses the structure. The structure to enable optical verification does not change the structure, it require the structure to be capable to facilitating an optical verification. Also, it has been held thot the recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138 (CCPA 1946). 
Crofoot does not disclose a third recess, and  the third recess is spatially offset from the first recess and from the second recess, an end of the third recess adjoining the second section of the first recess, the third recess being configured to receive solder and transfer the solder to the second section of the first recess so as to form the connection between the cable core and the contact structure at the second section of the first recess. 
Takagi, figure 1, discloses a circuit board assembly with solder connection, including  a second recess (recess where solder is formed, 53), and  a third recess with a hole (8, 55), for releasing pressure / gas created by soldering (column 13, line 20-28).
Wong, figure 3,  circuit board assembly with a solder connection, including a second recess (the opening, 22, where solder, 26, is formed, and  a third recess (32, gas escape path), to relieve pressure and providing an escape path for the gas to flow out during soldering operation. 
Therefore, it would have been obvious to person having ordinary skill in the art at the time of effective filing date of the application to provide the soldering aid of Crofoot with a third recess, and  the third recess is spatially offset from the first recess and from the second recess, an end of the third recess adjoining the second section of the first recess, the third recess being configured to receive solder and transfer the solder to the second section of the first recess so as to form the connection between the cable core and the contact structure at the second section of the first recess (at suitable location), as taught by Takagi, and Wong, in order to provide an escape path to the gas generated during soldering process.

Regarding claim 2, the modified soldering aid of Crofoot further discloses wherein the body has a top side, a bottom side, and a front side, and wherein: the contact structure protrudes from the body at the bottom side so as to be connected at the bottom side to the terminal of the printed circuit board (see figure, and explanation applied to claim 1 above); the first recess is formed at the front side of the body and extends into the body in a direction parallel to the bottom side of the body (see figure); and the second recess (see figure) and the third recess (obvious as applied to claim 1 above) are formed at the top side of the body and extend into the body in a direction perpendicular to the body's bottom side  and in spaced-apart relationship to each other (obvious as explained applied to claim 1 above).  

Regarding claim 3, the modified soldering aid of Crofoot further discloses  wherein the second recess and the third recess extend parallel to each other (obvious as applied to claim 1 above).  

Regarding claim 4, the modified soldering aid of Crofoot further discloses wherein the contact structure has a profiled shape, a first leg of the contact structure protruding from the body and a second leg of the contact structure adjoining the second section of the first recess (obvious as applied claim 1 above, disclosed by Crofoot, and Jones).  

Regarding claim 5, the modified soldering aid of Crofoot further discloses
wherein the contact structure is U-shaped, L-shaped, Z-shaped or stepped in configuration (obvious as applied claim 1 above, disclosed by Crofoot, and Jones). 

Regarding claim 6, the modified soldering aid of Crofoot further discloses wherein: the second section of the first recess is reduced in cross section relative to the first section, and a step is formed at a transition between the first section and the second section of the first recess, the step corresponding to the difference in cross section; and the first, second and third recesses are positioned and dimensioned such that a sheath of the non-stripped portion of the cable end portion adjoins the step in a state in which the cable core of the stripped portion of the cable end portion in the second section of the first recess adjoins both the end of the second recess and the end of the third recess (obvious as disclosed by Crofoot).  
Regarding claim 7, the modified soldering aid of Crofoot further discloses cable having the soldering aid according to claim 1, wherein the soldering aid is attached to an end portion of the cable (obvious as explained and applied to claim 1 above).  

Regarding claim 8, the modified soldering aid of Crofoot further discloses wherein the soldering aid is attached to a terminal of the printed circuit board (obvious as applied to claim 1 above, disclosed by Crofoot and Jones).  

Regarding claim 9, the modified soldering aid of Crofoot further discloses an assembly comprising the soldering aid according to claim 1, a cable and a printed circuit board, wherein the cable and the printed circuit board are interconnected by the soldering aid (obvious as applied to claim 1 above, disclosed by Crofoot, and Jones).

Regarding claim 10, the modified soldering aid of Crofoot further discloses method for connecting a printed circuit board to a cable using the soldering aid according to claim 1, the method comprising: forming an electrically conductive connection between a cable core of the cable and a terminal of the printed circuit board using the soldering aid (method obvious in view of the structure and explanation applied to claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sinclair (US 4,225,205), figure 6, discloses soldering aid structure with a cable (12), having stripped portion (16) soldered (60) to a contact structure (24), and insulating body (36, 38).
Lightner (US 3,573,719), figure 4, discloses a soldering aid with a cable (14), having stripped portion (16) soldered (36) to a contact structure (32), and insulating body (connector body 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / December 16, 2022